         Case 1:18-cr-03143-JCH Document 31 Filed 02/26/19 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                       )
                                                )
              Plaintiff,                        )
                                                )
       vs.                                      )      Cr. No. 18-03143 JCH
                                                )
VERNON POLEAHLA,                                )
                                                )
              Defendant.                        )

        UNITED STATES’ NOTICE OF LODGING OF SENTENCING EXHIBIT

       The United States notifies the Court and counsel that on February 26, 2019, it forwarded

to the Court via hand delivery a compact disk containing Government’s Exhibit 1, a video

recording. This exhibit is referenced in the United States’ Sentencing Memorandum (Doc. 30).

       A disk containing the exhibit exhibits was also contemporaneously provided to counsel

for the defendant on February 26, 2019, via hand delivery.

                                                    Respectfully submitted,

                                                    JOHN C. ANDERSON
                                                    United States Attorney

                                                    Electronically filed on February 26, 2019
                                                    ALLISON C. JAROS
                                                    Assistant United States Attorney
                                                    P.O. Box 607
                                                    Albuquerque, New Mexico 87103
                                                    (505) 346-7274
                                                    (505) 346-7296 fax
          Case 1:18-cr-03143-JCH Document 31 Filed 02/26/19 Page 2 of 2



I HEREBY CERTIFY that on the 26th
day of February, 2019, I filed the foregoing
pleading electronically through the CM/ECF
system, which caused counsel of record
to be served by electronic means on this date.

/s/________________________
Allison C. Jaros
Assistant U.S. Attorney




                                                 2
